IN THE SUPREME COURT OF THE STATE OF DELAWARE

    STEPHEN R. GOODMAN,                      §
                                             §   No. 140, 2021
           Defendant Below,                  §
           Appellant,                        §
                                             §
           v.                                §   Court Below–Superior Court
                                             §   of the State of Delaware
    STATE OF DELAWARE,                       §
                                             §   Cr. ID No. 1712013817 (N)
           Plaintiff Below,                  §
           Appellee.                         §

                              Submitted:    July 20, 2021
                               Decided:     August 19, 2021

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                           ORDER

         After careful consideration of the appellant’s opening brief, the appellee’s motion

to affirm, and the record on appeal, we conclude that the judgment below should be

affirmed on the basis of and for the reasons stated in the Superior Court’s April 29, 2021

order denying the appellant’s motion for correction of an illegal sentence.1

         NOW, THEREFORE, IT IS HEREBY ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                     BY THE COURT:


                                     /s/ Karen L. Valihura__________________
                                     Justice




1
    State v. Goodman, 2021 WL 1690028 (Del. Super. Ct. Apr. 29, 2021).